— Proceeding pursuant to CPLR article 78, inter alia, to review so much of a determination of the respondent authority, dated April 14, 1978, and made after a hearing, as found petitioner guilty of certain charges of misconduct and terminated his employment. Determination confirmed insofar as reviewed and proceeding dismissed on the merits, without costs or disbursements. There was substantial evidence to support the finding of petitioner’s guilt and the measure of punishment imposed was not so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222, 233). Mollen, P. J., Titone, O’Connor and Mangano, JJ., concur.